PER CURIAM.
The appellants as plaintiffs in the trial court suffered a judgment upon the pleadings by reason of their failure to give proper notice of their claim to the city as required by section 93 of. the Charter of the City of Miami which is section 93, Chapter 10847, Vol. 2, Part 2, Laws of Florida, Special Acts 1925. The judgment is affirmed upon authority of the holding of the Supreme Court of Florida in Olivier v. City of St. Petersburg, Fla.1953, 65 So.2d 71.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.